ATTACHMENT TO ADVISORY ACTION
Response to Amendment
	Applicant's amendments have been fully considered.
	Examiner does not enter the amendments because they substantially change the scope of the claim. The amendment removes the requirement that the element is a shovel. This expands the prior art to encompass art that was excluded from prior consideration. Therefore, further search and consideration is required before a decision regarding the patentability of the newly amended claims, which will not be entered.
Response to Arguments
Applicant's arguments have been fully considered.
35 USC 112
	Issue: The claim was rejected for using the relative term “deep”.
	Applicant argues that claim as amended overcomes the rejection.
Examiner agrees because the relative term “deep” has been removed. However, the claim now recites “…at least one 
35 USC 103
	Applicant argues “that Padmanabhan at most discloses a fractional element and a geometry of the fractional element. Further, Padmanabhan only discloses use of the 
Examiner does not find this persuasive because Padmanabhan’s claim 1 states “A twin-screw extruder comprising… fractional elements” and the Abstract states that the “twin-screw extruder is suitable for processing thermo plastic”. Therefore, when the Padmanabhan disclosure is read as a whole, it renders the use of the twin-screw extruder having fractional elements for working on thermoplastics to be obvious.
	Applicant argues that the cited prior art teaches a twin screw extruder but does not teach that an intake zone, melt zone, and discharge zone are taught.
Examiner does not find this persuasive because a twin screw extruder would comprise an inlet for allowing material to enter and an outlet for allowing material to exit. The cited twin screw extruder is for processing plastics in a molten state and would therefore further comprise a melting means. Since a “zone” is an arbitrary region, then these features and/or their regions are equivalent to the claimed zones. 
Furthermore, the cited prior art teaches the same structure as claimed. Therefore, the argument that the zones of the prior art are not equivalent to the claimed zones seems to imply that the intended use of the zones are different or else lacks some other unclaimed structural feature. In either case however, it is only the structure that is claimed that is relevant.
For example, the “melt zone” as claimed consists of fractional lobe elements and was rejected by Padmanabhan’s structure comprising fractional lobe elements. Therefore, applicant’s argument that “Padmanabhan is completely silent regarding a melt zone” is non-persuasive because Padmanabhan teaches the identical structure. 
Applicant argues that Padmanabhan-2 “teaches that intake elements could be used anywhere in a twin-screw extruder”, but does not teach that they are in an intake zone.
Examiner does not find this persuasive because Padmanabhan-2 specifically indicates that the intake elements are used to solve a problem of inadequate feeding at the hopper (P0003). A hopper is a structure that contains material to be fed into the screw extruder. Therefore, if the intake elements are used to solve the problem of inadequate feeding at the hopper then the intake elements would be in the intake zone.
	Applicant argues that applying the heating and cooling means of Allan is non obvious.
	Examiner does not find this persuasive because Allan teaches that heating and cooling are “well-known” (P0105) and control of melt temperature is important (P0004, P0008-P00010). Therefore, a person having ordinary skill in the art would know that temperature control is important and that the heating and cooling means are known for this purpose. 
	Applicant argues that the dependent claims are allowable for similar reasons.
Examiner does not find this persuasive for similar reasons.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744